It gives me great pleasure to see you. Sir, a distinguished son of South Asia, presiding ever this forty-first session of the United Nations General Assembly. The people of Sri Lanka and Bangladesh have a long tradition of friendship and co-operation. We are partners in the pursuit of peace and economic progress in many forums - not only at the United Nations, but also in the Non-Aligned Group of States, the Commonwealth of Nations, the Colombo Plan and, most recently, in the South Asian Association for Regional Co-operation, a grouping which held its first summit in your historic capital. Our congratulations and warmest good wishes go to you, and the General Assembly can look forward with confidence to a successful session under your guidance and wise chairmanship.
We also wish to express our appreciation to Ambassador Pinies of Spain for his exemplary conduct of the Assembly's work during the historic fortieth commemorative session.
We meet at a time when the basic needs of the millions of underprivileged in the developing nations are nowhere near being satisfied despite our determined efforts to adopt policies based on the realities of an interdependent world. The inequalities and imbalances of the existing economic situation act as a barrier to progress.
Primary commodity agricultural economies are faced with declining commodity prices which impose intolerable strains on their balance of trade and balance of payments. Newly industrialized countries, on the other hand, are checkmated by arbitrarily imposed protectionist measures derogating from the principle of free trade in the General Agreement on Tariffs and Trade (GATT) . The transfer of resources is clogged by interest rates which are still too high for developing-country borrowers. Conditions imposed by lenders in their turn force adjustments the harshness of which creates social and political instability. The dominance of the countries of the Organization for Economic Co-operation and Development (OECD) in the world economy is a reality, and we recognize it, but with that dominance must come responsibility to manage the world economy in such a manner as to ensure justice for all and the continued efficiency of the system for mutual benefit, a comprehensive view of the global economy must remain in sight if we are not to perpetuate the inequalities of the present system. If efficiency is the criterion, then let it be applied uniformly in the economics of production on a global scale without penalizing countries for their lower costs. If State subsidies give unfair advantages, then State intervention to bail out ailing corporations and multinationals must also be contrary to the proclaimed values of privatization. If free trade is championed in the services sector to allow open competition in all economies, then, equally, free trade in goods, without quota restrictions and other protectionist barriers, must prevail.
The problems facing the world economy and requiring urgent action arise from the inadequacy of the recovery of the economies of the Western industrialized countries. The over-expansion of some of those economies financed by foreign borrowings leads to a high level of indebtedness and a consequent loss of confidence. Expansionary action elsewhere in the OECD to compensate for problems within the United States economy is crucial because of its impact on the growth performance of developing countries and their capacity to meet the burden of debt servicing. The crisis also signifies an opportunity, if an appropriate redistribution of balance of payments surpluses and deficits takes place. Central questions regarding the character of an inflationary onset after expansion, the impact of higher real wages on employment, and the role of developing countries, need to be addressed in any policy context today.
Opportunities to correct the global economic situation are never lacking. At Punta del Este, the GATT Ministerial Conference has just concluded with the promise of a new round of multilateral trade negotiations. Next year the seventh session of the United Nations Conference on Trade and Development (UNCTAD VII) will be held, and we oust approach that Conference with shared views on how we can restructure the world economy. The North-South dialogF has too long been a dialog of the deaf.
Perhaps both sides need to modify their agendas, striving for immediately attainable goals involving some relief for the developing countries, leaving the more elaborate tasks for a later period when world economic conditions improve. Realism is not a sign of weakness. At the same time, it must be Hatched by a corresponding willingness to make some concessions in the global interest.
Let roe now turn from economic co-operation to political co-operation.
The need for international co-operation in the current political scene is
dramatically evident in respect of southern Africa and the Middle East, where the
potential for peace available in ready-made proposals and plans remains tragically not utilized
The question of Namibia is one such obvious issue, on which we met in special session last week. Security Council resolution 435 (1978), adopted unanimously in 1978, provides a detailed plan for the independence of Namibia on which all parties are agreed.
It is the intransigence of the apartheid regime of South Africa and the reluctance and political permissiveness of those who have the power of persuasion over that regime that has prevented the people of Namibia from enjoying freedom and independence.
It is the minority apartheid regime that is the tap root of the instability in the entire region of southern Africa. Within South Africa the regime has reacted with increasing repression and brutality to the nation-wide mass agitation for freedom. Clearly, there cannot be any peace or regional stability until the hideous structure of apartheid is totally dismantled. An essential step towards this goal is the unconditional release of all political prisoners, particularly Nelson Mandela, and the removal of the ban on the African National Congress of South Africa (ANC) and the Pan Africanist Congress of Azania (PAC), to permit the participation of South African patriots in any dialog with the apartheid regime for the establishment of a multiracial democratic society based on majority rule.
The evil empire of apartheid extends its baneful influence over independent neighboring States, committing acts of aggression and destabilization against those States. The minority regime has manipulated armed groups to carry out cross-border terrorism against Angola, even occupying portions of its territory.
The International Conference on Sanctions against South Africa, held in Paris, reached a decision that the imposition of comprehensive mandatory sanctions was the most effective peaceful means of eradicating apartheid. At this session of the United Nations the General Assembly must mobilize international opinion against apartheid and co-ordinate a decisive consensus in order to prevent a bloody and violent climax in South Africa.
The States in the Middle East cannot expect to live in peace and security until and unless the central factor of regional instability, the core of the Middle East problem, the question of Palestine, is faced squarely and solved justly. The inalienable national rights of the Palestinian people must be restored, including the right of the Palestinian people to return to their homeland in safety, their right to self-determination and their right to establish an independent sovereign State without external interference or coercion. It is our position that Israel must withdraw from all occupied Arab and Palestinian territories and that Israel must dismantle the illegal settlements it has set up in the occupied territories. The Palestine Liberation Organization (PLO), the sole legitimate representative of the Palestinian people, must be a party to any negotiations leading to a settlement of the Middle East question. We support the peace plan adopted at the twelfth Arab summit conference held at Fez in 1982.
The agony of Lebanon is not an isolated phenomenon, but a part of the Middle East question. We declare our solidarity with the Government and people of Lebanon. We call for the withdrawal of all foreign forces from Lebanon to ensure the exercise of sovereignty by the Lebanese Government and people over its territory.
The presence of foreign forces in Cyprus has compounded an internal issue involving two communities cm that island into one of great complexity involving the de facto division of the island. We call for the withdrawal of foreign troops from the Republic. It is our view that foreign interference or intervention cannot be justified on any grounds, least of all in defense of ethnic kinship. As a member of the Non-Aligned Contact Group on Cyprus, Sri Lanka is especially concerned with the situation in Cyprus, a State facing the threat of separatism aggravated by external factors. Any settlement of the question of Cyprus must be freely arrived at and must be acceptable to the Government of the Republic of Cyprus and its two communities. We support the continuing efforts of the Secretary-General to achieve a settlement based cm the United Nations resolutions on Cyprus.
Tension is a fact in South«West Asia because of the presence of foreign troops in Afghanistan. We have always expressed our support for a political settlement that would include the withdrawal of foreign troops, and in this context we welcome the Soviet Union's commitment to withdraw some of its troops by the end of this year. We hope that an early solution will be found which would enable the Afghan refugees to return to their homes in safety and honor so that the people of Afghanistan may be able to exercise their sovereignty without interference or intervention from any quarter.
In South-East Asia, collective security can be preserved only in an international environment in which nations can govern themselves freely and in which foreign troops do not violate the sovereignty of nations. We support all efforts to achieve a comprehensive political solution that would lead to the withdrawal of all foreign troops from Kampuchea. This step is vital to the restoration of normalcy and the creation of a climate of confidence and understanding in South-East Asia.
The armed conflict between Iraq and Iran has brought great grief to the two countries, with tragic loss of life and destructive effects on their economies. Sri Lanka, which enjoys the closest relations with both countries, hopes that the various efforts to bring about a settlement acceptable to both parties will be pursued with all vigor and earnestness.
In Central America, the right of all nations to coexist peacefully despite differences in their political and economic systems must be upheld. We support the Contadora process and urge all parties to accept this as a viable regional initiative based on the true interests of regional peace.

We support the right of Nicaragua to decide on its own political, economic and social system without outside interference. The basic tenets of international law and the application of these by recognized institutions must be respected in working out good-neighborly relations with other countries in the region.
Great Power military presence and confrontation in the Indian Ocean have not abated, and tension continues to escalate in the area. The proposal for the establishment of a zone of peace in the Indian Ocean was born of the determination of the people of the Indian Ocean area to preserve their independence, sovereignty and territorial integrity and to resolve their political, economic and social problems in conditions of peace and tranquility.
Seven years ago, in 1979, the Indian Ocean States secured virtual unanimity in the adoption of 11 principles of agreement for the implementation of the Declaration of the Indian Ocean as a Zone of Peace. The United Nations functions on the basis of consensus, and what is now required is an exercise of greater political will and a sense of commitment to decisions already adopted which will ensure the establishment of a zone of peace.
Sri Lanka looks forward to hosting the conference on the Indian Ocean as soon as preparatory work for that conference has been completed, at a date no later than 1988,
I should like to draw the attention of the Assembly to another initiative by Sri Lanka - the declaration by the United Nations of 1987 as the International Year of Shelter for the Homeless. An elaborate Program has been formulated, with strategies and over-all plans for national and international action for the period preceding and following that International Year. That Program is based on the belief that housing does not merely provide protection from the elements but also shelters all the diverse stabilizing components that together improve the quality of life. The success of that project will be determined largely by the degree of support it receives from the international community.
On a global scale, the area where our common destiny is most at risk is that of the failure to achieve general and complete disarmament. In this International Year of Peace, military expenditures are running at almost a trillion dollars per annum, and some 50,000 nuclear warheads are poised to destroy mankind and all its creative endeavors on this planet several times over. Disarmament issues, and the need to release the energy and resources now being expended on armaments for peaceful economic and social development, have figured prominently since the first Non-Aligned Summit in Belgrade.
The messages sent out by that Summit to the leaders of the two super-Powers remain milestones in the endeavor by third world countries to promote bilateral negotiations to achieve peace. Since then, all third world declarations have attached great importance to disarmament, and the first special session devoted to disarmament, in 1978, when Sri Lanka was Chairman of the Movement, was an outstanding non-aligned initiative, culminating in the final document of that conference, which serves as a charter for disarmament negotiations.
Regrettably, the ideals, agenda and machinery set out in that document have not been realized. However, the extension of the multilateral process to the field of disarmament negotiations and the active involvement of the non-aligned nations in that process are irreversible facts.
The conference on the relationship between disarmament and development is now scheduled to be held next year, in 1987. The conference is a global imperative, and we look forward to universal participation in the conference, with adequate preparation to permit the achievement of concrete results. In the field of disarmament, the agenda requiring action is urgent and will brook no delay. The overwhelming demand by the peoples and nations of the world for an end to nuclear testing is still being opposed, even after verification arrangements have clearly been shown to be adequate. We endorse the Mexico Declaration by six fellow non-aligned leaders and call on the nuclear Powers to call a moratorium before negotiating the nuclear test ban to which some of them have pledged themselves through international treaty commitments.
Sri Lanka has long associated itself with the prevention of an arms race in outer space. We call once again for early negotiations of an agreement or agreements, as appropriate, to ban weapons - including anti-satellite weapons - in outer space before the arms being developed in research laboratories are translated into destructive reality.
Twenty-five years ago, the non-aligned States met in Belgrade. In their Declaration, they asked that outer space be used exclusively for peaceful purposes and called for the establishment of an international agency to promote international co-operation in that area. That call has recently been renewed, and we support it.
Another form of violence to which humanity has been subjected in this century is the crime of terrorism, by which innocent human beings become the victims of sudden, indiscriminate killing. This problem has acquired an international dimension, as terrorists frequently operate from across State boundaries. Certainly, the underlying causes of terrorism must be eradicated, but in the meantime the international community must take decisive action to counter terrorism whenever and wherever it erupts.
Sri Lanka's position is that traditional international extradition legislation must be modified so that the political motivations advanced to justify certain terrorist actions will no longer suffice to deter the extradition of persons who have committed heinous crimes, including mass murder.
Certain European States have entered into bilateral agreements which prevent terrorists from fleeing across borders to avoid punishment for their crimes. Within the regional grouping to which Sri Lanka belongs, the South Asian Association for Regional Co-operation (SAA8C), steps are being taken to promote regional co-operation in the eradication of this pestilence. At the Eighth Summit of the Non-Aligned Countries held in Harare, Zimbabwe, Heads of State condemned all terrorist activities and called on all States to fulfill their obligations under international law to refrain from organizing, instigating, assisting or participating in terrorist acts in other States or acquiescing in activities within their territories for the commission of such acts. Adherence to those principles is a precondition for combating terrorism in any part of the world.
Permit me to volunteer some observations on the domestic situation in Sri Lanka which has received publicity and projection in the international media. It has been the consistent view of ray President, Mr. J.R. Jayewardene, that this issue should find a political solution, to which end he has striven hard during the past three years. In 1984 he set up a round-table conference which was attended by all parties concerned, except the Tamil terrorist groups. After one year's deliberations, presided over by the President himself, efforts to find a political solution acceptable to all parties were not successful because the main Tamil groups did not agree to the proposals of the majority. Again during the past two months negotiations have been resumed and the talks have progressed satisfactorily. The successful conclusion of the talks now depend on the willingness of the terrorists to be a part of the democratic process. We are thankful to those friendly countries which have been with us in this hour of trial and stress, especially India, our immediate neighbor. Any solution we arrive at
must preserve the multi-ethnic, multilinguistic, multireligious and unitary status of an undivided Sri Lanka.
A memorandum has been circulated on behalf of the European Economic Community (EEC) by the representative of the United Kingdom in which reference has been made to Sri Lanka.
Sri Lanka has learn from the experience of some EEC countries facing similar problems that such complex issues concerning tensions between communities in any country are best settled without elevating them to the status of "grave world problems".
There are many situations elsewhere in the world comparable to that in Sri Lanka, and those situations have persisted for several years without being raised in the United Nations. It would be unreasonable to expect Sri Lanka to solve overnight a problem with a major terrorist dimension. We are keener and more anxious than anyone else to find an early solution to this problem and are confident that we have the will and capacity to do so, provided all the parties in Sri Lanka co-operate to create the necessary atmosphere of peace and security to implement a political solution and all countries committed to the eradication of terrorism extend to us their unqualified and unreserved support.
It is not Sri Lanka's intention to permit this problem to reach the size and status of a world problem threatening international peace and security. Therefore, we would appreciate it if the EEC countries wishing to see a political settlement in Sri Lanka also place this problem in its proper perspective.
The fortieth session, as the President of the General Assembly himself observed in his introductory comments last week, was a time for both celebration and reflection. Never had so many world leaders gather together to participate in a session of the United Nations General Assembly and never had such impassioned commitment to the purposes and principles of the Charter and the United Nations
system been expressed. However, hardly had those voices died down when the United Nations began to reel under what is described as its worst financial crisis. It is clear that what we are confronting is a fundamental crisis of political proportions far beyond a financial shortfall. At the root is antagonism towards multilateralism and a tendency to lapse into myopic unilateral^, which appears as an attractive and convenient path to those with economic or political might, or both.
Wisely, long-term and medium-term remedies were sought, attacking the cause rather than the symptoms. During the current session this crisis is likely to affect the consideration of all issues on the agenda. Let us be realistic. If we reform the united Nations structurally, administratively and financially to present a model of rectitude, wise management and good husbandry, we will still need to deal with this tendency that seeks to drift away from multilateralism and global co-operation. This is the base of the new challenge that this body must face.
is there a crisis of confidence in the United Nations and its inability to settle the major outstanding issues of the day? As a parliamentarian of more than 20 years' experience, I view the world as our electorate or our constituency. The media have focused on the United Nations administrative and other weaknesses which have been examined by an Expert Group. Unfortunately, not much light has been thrown on how the Organization has failed to implement its own decisions. Let us examine the record - in respect of apartheid in South Africa, in respect of Namibia, in respect of the Middle East, in respect of Central America, in respect of disarmament issues, and in respect of international economic issues.
I referred earlier to the question of Namibia as a glaring instance of the
impotence crippling this Organization. Most of us are more transgressed against
than transgressing. Yet we are collectively answerable for the failure to
implement our own decisions. We have a collective responsibility to heed the
injunctions in the document to which we all profess allegiance, the United Nations Charter.
Let us be fair to the Organization, now caught up in a mood of self-analysis and introspection. The fault lies not in our Organization, but in ourselves. Our obligations under Article 103 of the Charter are of a higher priority than any other international obligations. For small States like my own, nothing would better guarantee our security and our independence than observance of the Charter. History will judge us by our performance, not by the piety of our pronouncements.



